Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 21, 2022

                                      No. 04-22-00206-CV

     MODIVCARE SOLUTIONS, LLC formerly known as LogistiCare Solutions, LLC,
                              Appellant

                                                v.

  Fidencio GALLARDO, Josefina Gallardo, Juliana Gallardo, Maria Doloroes Zertuche, Ana
     Delia Gallardo, Fidencion Gallardo Castillo, Jr., Fermin Gallardo, Individually and as
              Representatives of the Estate of Maria Gallardo Castillo, deceased,
                                           Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CVA001485D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
 Sitting:       Patricia O. Alvarez, Justice
                Luz Elena D. Chapa, Justice
                Irene Rios, Justice

        Appellant Modivcare Solutions, LLC, formerly known as Logisticare Solutions, LLC,
filed a notice of interlocutory appeal citing section 51.014(a)(8) of the Texas Civil Practice and
Remedies Code. The statute is reserved for governmental units. See TEX. CIV. PRAC. & REM.
CODE ANN. §§ 51.014, 101.001.

          Based on the record, we conclude Appellant is not a governmental unit under section
101.001. See TEX. CIV. PRAC. & REM. CODE ANN. § 101.001; Univ. of the Incarnate Word v.
Redus (Redus I), 518 S.W.3d 905, 911 (Tex. 2017); Orion Real Estate v. Sarro, 559 S.W.3d 599,
602-03 (Tex. App.—San Antonio 2018, no pet.); Gonzales Nursing Operations, LLC v. Smith,
No. 04-20-00102-CV, 2020 WL 5646482, at *3 (Tex. App.—San Antonio Sept. 23, 2020, pet.
denied) (mem. op.); AECOM USA, Inc. v. Mata, No. 04-15-00773-CV, 2016 WL 5112222, at *2,
*4 (Tex. App.—San Antonio Sept. 21, 2016, pet. denied) (mem. op.).

       Accordingly, this court does not have jurisdiction to consider Appellants’ interlocutory
appeal. See Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–43 (Tex. 2007).
        However, Appellant asked that, if we concluded we do not have appellate jurisdiction for
an interlocutory appeal, we treat their filing as a petition for writ of mandamus. Appellant’s
request is granted. We direct the Clerk of the Court to change the designation of appellate cause
number 04-22-00206-CV from an appeal to an original proceeding, and this court will review the
petition accordingly. See CMH Homes v. Perez, 340 S.W.3d 444, 453 (Tex. 2011).

        Because no petition has yet been filed, this case will be dismissed for want of jurisdiction
in ten days, unless Appellant files a petition for writ of mandamus that complies with Texas Rule
of Appellate Procedure 52.3 in the interim.


        It is so ORDERED on this 21st day of April 2022.
                                                                         PER CURIAM




        ATTESTED TO: ______________________________
                     MICHAEL A. CRUZ, Clerk of Court